DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 8, 9, and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Eichner US 2004/0142078.
Regarding claims 1, 13, and 14, Sivetz discloses a method capable of roasting coffee beans in a roaster comprising a roasting chamber which method comprises heating the coffee beans in the roasting chamber with a burner until the temperature of the coffee beans is at least 180°C (450º F = 232º C) wherein the coffee beans are roasted in a rotating fluidized bed roaster (col. 3, ln 54 – col. 4, ln 13).
Claim 1 differs from Sivetz in a stream of oxygen containing gas being injected into the flow of hot air generated by the burner downstream from the burner.  Falla discloses it was notoriously old to inject a stream of oxygen containing gas (scouring air) into the flow of hot air (through the connection 31 for the scouring gas, perforated tube 32) during the roasting of coffee beans, which stream of oxygen containing gas is injected “after the burner” (burner 27), and that said injection is maintained until the end of the roasting process (col. 3, paragraph, ln 26 – ln 69, and fig. 2 and 3).  Falla is injecting a stream of oxygen containing gas into the flow of hot air during the roasting of coffee beans and maintaining said injection until the end of the roasting process for the art recognized function of mitigating the concentration of volatiles, which would include carbon monoxide, that are generated in the roasting chamber during the roasting process, which is the applicant’s claimed reason for doing so as well.  To therefore modify the fluidized bed roasting of Sivetz and inject a stream of oxygen containing gas into the flow of hot air as taught by Falla would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further regarding claim 1 and regarding claims 13 and 14, Sivetz in view of Falla disclose that the coffee beans can be roasted to any desired colour from light to dark and thus it is not seen that patentability would be conferred on the particular final colour the coffee beans would be roasted to as this would obviously depend on the particular style of coffee one would wish to produce as well as be an obvious matter of personal taste to the final consumer.
Claim 1 now recites adjusting a volume of the oxygen-containing gas injected into the flow of hot air to an amount effective to mitigate the concentration of carbon monoxide in the roasting chamber based on a roasting temperature profile.
Sivetz in view of Falla disclose that different coffees, that is different brands from different locations, each require a different roasting temperature profile and that it is necessary to control the roasting temperature profile to avoid burning the coffee during roasting (‘718, col. 1, paragraph 8 continuing to col. 2) Sivetz in view of Falla further disclose the concentration of volatiles, which would include carbon monoxide, would determine the volume of oxygen containing gas injected into the flow of the hot air after the burner and would be adjusted to mitigate said volatiles, i.e. during a roasting temperature profile (the amount of scouring air entering the roaster at 22 is controlled) (‘718, col. 4, paragraph 4) (the volume of such air, moreover, is maintained . . . to concentrate the generated volatiles for their more ready removal from the roaster apparatus) (‘718, paragraph 4).  Eichner provides further evidence that it was well established to regulate a stream of oxygen containing gas to mitigate concentrations of carbon monoxide in coffee roasting processes (‘078, paragraph [0085]).
Regarding claim 2, it is not seen that patentability would be predicated on the specific temperature at which the oxygen containing gas would be injected into the flow of hot air, nevertheless, Sivetz discloses that undesired polluting volatiles, i.e. the volatiles desired to be mitigated, which would include carbon monoxide, would be liberated during the later portion of the roasting cycle making it obvious to start the injection of the stream of oxygen containing gas into the flow of hot air downstream from the burner when the temperature of the coffee beans would be at the roasting temperature between 180º C and 250º C (‘175, col. 4, ln 34).
Regarding claims 4 and 5, since the temperature at which coffee beans are roasted has to be carefully controlled based on the particular beans being roasted, as well as the desired degree of roasting, it would be obvious to the ordinarily skilled artisan to maintain the stream of oxygen containing gas injected into the flow of hot air downstream from the burner below the temperature of the hot air in the roasting chamber so as not to interfere with the desired roasting profile.  Further it is not seen that patentability would be conferred based on the particular temperature at which the stream of oxygen containing gas would be injected into the flow of hot air absent strong and compelling evidence of criticality of the specific temperature at which the stream of oxygen containing gas would be injected thereto.  In any event, Sivetz in view of Falla as further evidenced by Eichner disclose that coffees from different localities have different roasting temperature requirements (‘718, col. 1, paragraph 8) and therefore it is seen that the ordinarily skilled artisan would select the desired/required temperature based on the temperature requirements of the particular coffee beans that would be roasted as well as the desired degree to which said beans are to be roasted (MPEP § 2144.07).  It is also seen that Sivetz in view of Falla as further evidenced by Eichner discloses the stream of oxygen containing gas (scouring air current) would also have a temperature below 180º C (350º F = 176º C). (‘718, column 5, paragraph 1).
Regarding claim 8, Sivetz in view of Falla as further evidenced by Eichner disclose the stream of oxygen containing gas is introduced by the use of proportioning valves (scouring air entering the roaster as 22 is controlled by valves 49 and 51) (‘718, col, 4, paragraph 4 and fig. 2).
Regarding claim 9, it is not seen that patentability would be predicated on the amount of coffee beans that could be loaded into the roasting chamber.  Limitations relating to the amount of coffee beans that could be loaded in the roasting chamber would not be sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art roasting process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old roasting process so scaled.  Where the only difference between the prior art coffee bean roasting process and the claims is a recitation of the relative amount of coffee beans that could be loaded in a roasting chamber of the claimed coffee bean roaster and a coffee bean roaster having the claimed relative dimensions would not perform differently than the prior art coffee bean roaster, the claimed coffee bean roaster process would not be patentably distinct from the prior art coffee bean roasting process.  Nevertheless, Sivetz in view of Falla as further evidenced by Eichner disclose the amount of coffee beans that could be loaded into the roasting chamber would be commercial quantities which would obviously be at least 25 kg.
Regarding claim 11, Sivetz in view of Falla as further evidenced by Eichner disclose that the coffee beans would be green coffee beans (‘175, col. 7, paragraph 4).
Regarding claim 12, Sivetz in view of Falla as further evidenced by Eichner disclose the coffee beans would be roasted to a temperature of above 250º C (to 530º F = 276.67º C) (‘175, col. 7, ln 6 – 14).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Eichner US 2004/0142078 as further evidenced by NASA.
Regarding claim 3, Sivetz in view of Falla as further evidenced by Eichner discloses the stream of oxygen containing gas would comprise air (‘718, col. 2, paragraph 1).  As further evidenced by NASA ambient air contains about 21 percent oxygen therefore it is seen that the stream of oxygen containing gas comprises at least 5 wt.% oxygen.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Eichner US 2004/0142078 as further evidenced by Yamamoto US 2018/0255802.
Regarding claim 7, Sivetz in view of Falla as further evidenced by Eichner disclose their goal is to mitigate, that is to eliminate, to the greatest extent possible the volatiles produced during the roasting of coffee beans, which would include carbon monoxide, and that various parameters such as the injection of a stream of oxygen containing gas as well as the volume and temperature of said gas are controlled (‘718, col. 4, paragraph 4) to obtain maximum elimination (‘718, col. 4, paragraph 7) and as such it is seen that Sivetz in view of Falla would obviously be maintaining a carbon monoxide lever below 8000 ppm until the end of the roasting process.  In any event, Yamamoto provides further evidence that by controlling parameters such as the air temperature, air flow rates, and heat during the roasting of coffee beans the concentration of carbon monoxide can be maintained below 8000 ppm (paragraph [0010]).

Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Sivetz in view of Falla does not disclose adjusting a volume of an oxygen containing gas injected into the flow of hot air in an amount effective to mitigate the concentration of carbon monoxide in the roasting chamber based on a roasting temperature profile.  This urging is not deemed persuasive.
As set forth above in the rejections Sivetz in view of Fall clearly discloses the volume of an oxygen containing gas (air) would be injected into the flow of hot air and would be adjusted to mitigate the concentration of volatiles, which would necessarily include carbon monoxide, that are generated in the roasting chamber during the roasting process based on a roasting temperature profile.
Applicant urges that Eichner fails to disclose anything related to adjusting a volume of an oxygen containing gas injected into the flow of hot air based on at least one of the type of the roaster, a roasting temperature profile, and/or an amount of the coffee beans loaded into the roasting chamber.  This urging is not found persuasive.  Eichner was not brought to disclose the specific adjusting of a volume of an oxygen containing gas injected into the flow of hot air based on the type of the roaster, a roasting temperature profile, and/or an amount of the coffee beans loaded into the roasting chamber but as an evidentiary reference to show that it was common and well established in the art to regulate a stream of oxygen containing gas to mitigate concentrations of carbon monoxide in coffee roasting processes.  That is to say that the combination of the references taken as a whole strongly suggests that the adjustment of the volume of oxygen containing gas would have been obvious based on roasting profiles.
Applicant again urges that Sivetz in view of Falla as further evidenced by Eichner does not provide any reason for providing a roast with a final colour of below CTn 45. 
Again, it must be noted that since the method as claimed has been disclosed by Sivetz in view of Falla as further evidenced by Eichner it would be obvious that coffee beans roasted by the process would be able to be roasted to a final colour of below CTn 45. Regarding applicant’s urging that the specification discloses that the claimed invention results in “extra dark roast colour while avoiding the bitter and burnt/smoky taste that is usually associated to extra dark roasted coffee beans”, here the applicant is urging limitations not found in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        20 October 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792